DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, Kubo US 2020/0233130 the closest prior art of record teaches an optical filter comprising: a light-absorbing layer that includes a light absorber absorbing light in at least a portion of the near-infrared region, wherein when light with a wavelength of 300 nm to 1200 nm is incident on the optical filter at incident angles of 0°, 30°, and 40°, the optical filter satisfies the following requirements: (i) the spectral transmittance at a wavelength of 700 nm is 3% or less; (ii) the spectral transmittance at a wavelength of 715 nm is 1% or less; (iii) the spectral transmittance at a wavelength of 1100 nm is 7.5% or less; (iv) the average transmittance in the wavelength range of 700 nm to 800 nm is 1% or less; (v) the average transmittance in the wavelength range of 500 nm to 600 nm is 85% or more; (v1) the spectral transmittance at a wavelength of 400 nm is 45% or less; and (vii) the spectral transmittance at a wavelength of 450 nm is 80% or more.  Kubo does not teach in the case where the spectral transmittance of the optical filter at a wavelength λ and an incident angle θ° is expressed by T.sub.θ(λ), where functions of the wavelength λ are expressed by R(λ), G(λ), and B(λ), the functions being defined by Table (I) in a domain ranging between wavelengths of 400 nm and 700 nm, where a normalization coefficient is calculated so that the largest value of three functions being products of T.sub.0(λ) and R(λ), G(λ), and B(λ) is 1, where functions defined by multiplying functions being products of T.sub.θ(λ) and R(λ), G(λ), and B(λ) by the normalization coefficient are expressed by CR.sub.θ(λ), CG.sub.θ(λ), and CB.sub.θ(λ), respectively, and where the wavelength λ being a variable of CR.sub.θ(λ), CG.sub.θ(λ), and CB.sub.θ(λ) is expressed by λ(n)=(Δλ×n+400) nm (Δλ=5) as a function of an integer n of 0 or more, IE.sub.θ1/θ2.sup.CR, IE.sub.θ1/θ2.sup.CG, and IE.sub.θ1/θ2.sup.CB defined by the following equations (1) to (3) for two incident angles θ1° and θ2° (θ1<θ2)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871